DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 12/17/2020 has been entered. Claims 1-14 and 17-22 are currently pending in this US patent application and were examined on their merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 17-22 remain rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2009/117689 filed by Power et al., published 09/24/2009 (cited on the IDS filed 09/11/2017), in light of international patent application WO 2011/157427 filed by Sjoede et al., published 12/22/2011 (cited on the IDS filed 09/11/2017), as evidenced by Florencio et al., Data in Brief 8: 588-598 (2016).

Power teaches that the principal components of biomass are cellulose and hemicellulose and that cellulose can be converted into sugars that are used by numerous microorganisms for industrial purposes (see entire document, including page 1, paragraphs 003 and 004; cf. part (b) of claim 2 [“…fermenting the hydrolysate to produce a fermentation product”]). Power teaches a bioconverting enzyme blend 
The whole cellulase blend from a filamentous fungus can include a cellobiohydrolase, an endoglucanase, and a beta-glucosidase and can comprise a whole broth prepared from an organism such as Trichoderma (page 10, paragraph 0043). The filamentous fungus used to prepare the enzymes can be Trichoderma reesei (pages 14-15, paragraph 0055). The biomass substrate may be wheat straw (pages 16-17, paragraph 0059; cf. claims 6 and 7). The biomass may be subjected to pretreatment, including steam explosion, hydrothermolysis, milling, or dilute acid pretreatment (page 17, paragraph 0060; cf. claims 4, 5, and 7). Optimum dosage levels vary depending on the biomass substrate and the pretreatment technologies used. The operating conditions, such as pH, temperature, and reaction time, may also affect rates of ethanol production (page 17, paragraph 0061). Various ratios of 
Florencio teaches that Trichoderma reesei secretes a number of cellulases and hemicellulases, including cellobiohydrolase I, cellobiohydrolase II, and AA9 (see entire document, including page 590, Table 1). As such, the whole T. reesei cellulase broth supplemented with beta-glucosidase as rendered obvious by Power would intrinsically contain at least one molecule of CBH I, CBH II, AA9, and beta-glucosidase (cf. claim 11).

	However, Power does not explicitly teach a process in which wheat straw pretreated by steam explosion or chemical/mechanical techniques is saccharified using a T. reesei whole cellulase blend and the hemicellulases suggested by Power in the temperature and pH ranges suggested by Power and then fermented. Power also does not teach that the saccharification is performed in CSTR reactors in series.

	Sjoede teaches that the hydrolysis of cellulosic biomass can be performed in a cascade of at least two reactors (see entire document, including page 3, lines 6-8). The cascade of reactors allows a commercially viable enzymatic hydrolysis to be performed at a high solids loading, while keeping the viscosity in the reactor low (page 7, lines 12-16; cf. claims 1-3 [“…continuing saccharification in an additional reactor in series”]). Sjoede does not teach the addition of further enzymes into the subsequent reactors after enzymes have been added to the first reactor (see, for example, lines 14-33 on page 3; cf. claims 1-3 [“…without further addition of enzymes”]). The reactors are preferably continuously stirred tank reactors (cf. claims 1-3 [“…saccharifying…in a continuously stirred tank reactor (CSTR)…continuing saccharification in an additional reactor in series with the CSTR…wherein the additional reactor is a batch reactor”]; the Examiner notes that a continuous hydrolysis process will end at some point, at which point all of the reactors become batch reactors because material is no longer flowing continuously in and out of the reactor). The hydrolyzed biomass can be straw (page 9, line 29), and the hydrolysis can be performed by combinations of cellulases and hemicellulases (page 10, line 32, to page 11, line 7). 

	While Power does not explicitly teach a process in which wheat straw pretreated by steam explosion or chemical/mechanical techniques is saccharified using a T. reesei whole cellulase blend and the hemicellulases suggested by Power in the temperature and pH ranges suggested by Power and then fermented, it would have been obvious to one of ordinary skill in the art to do so because Power suggests all of these elements. T. reesei whole cellulases and hemicellulases as suggested by Power in the cascade of CSTRs taught by Sjoede would successfully result in the production of glucose and xylose that can be fermented into desirable industrial products.
Power teaches amounts of cellulase and hemicellulase enzymes that are provided in different units than the activity units recited in instant claims 17-19. As such, the mass amounts recited by Power and the activity units recited in the instant claims cannot be directly compared. However, even if the mass amounts recited by Power would not intrinsically result in any overlap with the activity unit ranges recited in instant claims 17-19, the instantly claimed amounts would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal 
Therefore, claims 1-14 and 17-21 are rendered obvious by Power in view of Sjoede, as evidenced by Florencio, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 17-22 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 9, and 15 of copending Application No. 15/557300, in view of international patent application WO 2009/117689 filed by Power et al., published 09/24/2009 (cited on the IDS filed 09/11/2017), and international patent application WO 2011/157427 filed by Sjoede et al., published 12/22/2011 (cited on the IDS filed 09/11/2017), as evidenced by Florencio et al., Data in Brief 8: 588-598 (2016). 

Claim 1 of ‘300 recites a method of saccharifying a lignocellulosic material by adding an enzyme composition comprising a xylanase, a beta-xylosidase, and an endoglucanase, and then adding an enzyme composition comprising one or more cellulases to form a hydrolysate (cf. instant claims 1-3 and 12). Claims 2-3 of ‘300 recite 

However, the claims of ‘300 do not recite the mass ratios of cellulase to hemicellulase recited in the instant claims, the step of continuing saccharification in an additional reactor in series without the further addition of enzymes, or the additional limitations of claims 4-11, 13-16, and 19-22.

The additional limitations recited in the instant claims that are not included in the claims of ‘300 are all recited in the teachings of Power and Sjoede, as discussed extensively above. While these elements are not disclosed in the claims of ‘300, it would have been obvious to one of ordinary skill in the art to include them in the method of the claims of ‘300 because Power and Sjoede teach that these elements are conventional for the enzymatic hydrolysis of lignocellulosic biomass. One of ordinary skill in the art would have a reasonable expectation that adding the additional steps and conditions of Power and Sjoede to the method of the claims of ‘300 would successfully result in the production of glucose and xylose that can be fermented into valuable products.
Therefore, claims 1-14 and 17-22 are ‘rendered obvious’ by the cited claims of ‘300, in view of Power and Sjoede, as evidenced by Florencio, and are provisionally rejected on the ground of nonstatutory, obviousness-type double patenting.


Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Power in view of Sjoede, as evidenced by Florencio. Applicant states that the disclosure of Sjoede teaches that, preferably, further enzymes are added into the subsequent reactors after enzymes have been added into the first reactor. Applicant states that this teaching of Sjoede constitutes teaching away from the instantly claimed method, in which no further enzymes are added into the subsequent reactors after enzymes have been added into the first reactor (remarks, pages 6 and 7). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the full disclosure of Sjoede includes embodiments in which further enzymes are not added into the subsequent reactors, as cited above. Patents are relevant as prior art for all they contain, and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP § 2123.

Applicant states that batch reactors and CSTRs are scientific terms with understood specific meanings that were known to persons of ordinary skill in the art to operate according to different principles and different methods. In a batch reactor, the amount of the substrate that reacts is a function of the amount of time that the substrate and other reagents spend in the batch reactor, whereas the amount of the substrate that reacts in a CSTR is irrespective of the amount of time that the substrate and reagents 
The Examiner notes that Penry, as cited by Applicant, teaches that a batch reactor is one in which “all reactants are initially loaded, then mixed thoroughly and allowed to react; the resulting product mixture is then completely removed” and in which “material neither enters nor leaves the reactor during reaction”. Caccavale, as cited by Applicant, teaches that the batch reactor “corresponds to a closed thermodynamic system”. Part (b) of claim 1 is broadly drafted to recite “continuing saccharification in a batch reactor in series with the CSTR without further addition of enzymes”. No amount of time for the continuing saccharification in the batch reactor is required, nor are any structural requirements for the batch reactor. Accordingly, any amount of time for continuing saccharification to any degree in any container that can be interpreted as a batch reactor (i.e., a closed thermodynamic system in which material neither enters nor leaves the reactor during reaction), including the residual reaction that would occur in any container that holds the reaction mixture once material is no longer continually flowing in and out of the reactors of Sjoede, is sufficient to satisfy the claimed limitation. 




The Examiner notes that, using CPrepA alone, the CSTR+Batch process went for 72 hours, whereas the Batch process took 60 hours. In contrast, with CPrepA+XPrep, the CSTR+Batch process took 75 hours, whereas the Batch process took 100 hours. Given the large differences in reaction times, it is difficult to compare the processes. In addition, it would be expected by one of ordinary skill in the art that adding a hemicellulolytic enzyme to the reaction mixture would improve the yields of sugars from a biomass that contains hemicellulose. The Examiner further notes that, even if, arguendo, Applicant’s results were unexpected, the highly specific processes using specific enzyme mixtures and a particular substrate for specific lengths of time would not be commensurate in scope with the broad method of claim 1, in which any cellulolytic composition and any hemicellulolytic composition react with any amount of any lignocellulosic material for any length of time.

Applicant has traversed the above rejections and provisional rejections of the claims on the ground of nonstatutory, obviousness-type double patenting. Applicant states that none of the references cited by the Examiner recite continuing 
The Examiner notes that, as discussed above, Sjoede teaches embodiments in which further addition of enzymes does not occur, in contrast to Applicant’s assertion.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.